*597MEMORANDUM**
California state prisoner Thaddeus Keith Bonner appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Bonner contends that his mental condition amounted to an extraordinary circumstance sufficient to justify equitable tolling of the Antiterrorism and Effective Death Penalty Act’s one-year statute of limitations, and that the district erred by failing to hold an evidentiary hearing on this issue. We conclude that Bonner has failed to demonstrate the existence of extraordinary circumstances beyond his control which prevented him from timely filing, and that the district court did not abuse its discretion by denying the petition without holding an evidentiary hearing on this issue. See Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir.2003); cf. Laws v. Lamarque, 351 F.3d 919, 923-24 (9th Cir.2003).
To the extent that Bonner raises additional uncertified issues, we construe the arguments as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.